internal_revenue_service department of the treasury number info release date index no dear washington dc person to contact telephone number refer reply to cc ita - genin-144098-01 date date this letter responds to your letter of date relating to donations of items to the we are pleased to provide the following general information sec_170 of the internal_revenue_code allows subject_to certain limitations a deduction for charitable_contributions to or for_the_use_of organizations described in sec_170 payment of which is made within the taxable_year sec_170 of the code provides in part that the term charitable_contribution means a contribution or gift to or for_the_use_of a state a possession_of_the_united_states or any political_subdivision of any of the foregoing or the united_states or district of columbia but only if the contribution or gift is made for exclusively public purposes generally a fund that is an integral part of a governmental_unit is eligible to receive deductible charitable_contributions see revrul_73_296 1973_2_cb_67 contributions to united_states army unit funds which are integral parts of the army are deductible under sec_170 sec_1_170a-1 of the income_tax regulations provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 under sec_170 of the code the amount of any charitable_contribution of property is reduced by the amount of gain that would not have been long-term_capital_gain if the property had been sold by the taxpayer at its fair_market_value determined at the time of the contribution furthermore under sec_170 in the case of a contribution of tangible_personal_property if the use by the donee is unrelated to its purpose or function then the charitable_contribution must be reduced by the amount of gain which would have been long-term_capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value sec_1_170a-4 of the regulations provides in part that if an individual or corporation contributes ordinary_income_property as defined in sec_1_170a-4 the amount of the charitable_contribution is reduced by the gain that would have been genin-144098-01 recognized as ordinary_income if the property had been sold by the donor at its fair_market_value at the time of its contribution sec_1_170a-4 of the regulations defines the term ordinary_income_property to mean property any portion of the gain on which would not have been long-term_capital_gain if the property had been sold by the donor at its fair_market_value at the time of its contribution such term includes property held by the donor primarily for sale to its customers in the ordinary course of its trade_or_business certain property created by the donor and a capital_asset held by the donor for not more than one year sec_1_170a-4 of the regulations defines unrelated use for purposes of sec_170 as in the case of a contribution of property to a governmental_unit the use of such property by such unit for other than exclusively public purposes sec_1_170a-4 of the regulations allows a taxpayer who makes a charitable_contribution of tangible_personal_property to treat such property as not being put to an unrelated use by the donee if a the taxpayer establishes that the property is not in fact put to an unrelated use by the donee or b at the time of the contribution or at the time the contribution is treated as made it is reasonable to anticipate that the property will not be put to an unrelated use by the donee in the case of a contribution of tangible_personal_property to or for_the_use_of a museum if the object donated is of a general type normally retained by such museum or other museums for museum purposes it will be reasonable for the donor to anticipate unless he has actual knowledge to the contrary that the object will not be put to an unrelated use by the donee whether or not the object is later sold or exchanged by the donee sec_170 of the code disallows a deduction for a charitable_contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of sec_170 sec_170 requires that the acknowledgment include the following information a the amount of cash and a description of any property other than cash contributed b whether the donee organization provided any goods or services in consideration in whole or in part for any property contributed and c a description and good_faith estimate of the value of any goods or services provided sec_1_170a-13 of the regulations provides in part that if contributions of property other than money exceed dollar_figure the taxpayer shall maintain written records and file a statement as required by the return form or its instructions indicating the manner and date_of_acquisition and the taxpayer’s basis in the contributed_property for noncash contributions in excess of dollar_figure the taxpayer must submit the required statement by completing form_8283 noncash charitable_contributions enclosed sec_1_170a-13 of the regulations provides certain substantiation requirements for deductions by an individual in excess of dollar_figure for noncash charitable_contributions specifically a donor must obtain a qualified_appraisal and attach to the donor's income_tax return a fully completed appraisal_summary form noncash charitable_contributions a qualified_appraisal includes an appraisal by a qualified_appraiser that genin-144098-01 is made not earlier than days prior to the date of the contribution of the appreciated_property nor later than the due_date including extensions of the donor’s return on which the deduction is claimed sec_170 of the code allows a deduction for contributions by individuals to a governmental_unit described in sec_170 of up to percent of the taxpayer's contribution_base for the taxable_year sec_1_170a-9 of the regulations provides that a governmental_unit is described in sec_170 if it is referred to in sec_170 sec_170 defines charitable_contribution as including a gift to or for_the_use_of the united_states but only if made for exclusively public purposes sec_170 of the code provides that for purposes of sec_170 the term contribution_base means adjusted_gross_income computed without regard to any net_operating_loss_carryback to the taxable_year under sec_172 generally taxpayers who itemize their deductions may deduct the fair_market_value of contributions to a governmental_unit subject_to the requirements and limitations of sec_170 of course the tax consequences of any such contribution are determined based upon the facts and circumstances of that contribution to further explain rules for charitable_contribution deductions we have enclosed publication charitable_contributions and publication determining the value of donated property i hope this information is helpful please call sean dwyer at the number above if you have any questions sincerely karin g gross senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosures pub pub form_8283 and instructions
